Citation Nr: 0628699	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  97-18 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon




THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disability (TDIU).




WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Watson, Law Clerk


INTRODUCTION

The veteran served on active duty from April 1951 to December 
1952.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a March 1997 rating decision of the Portland, 
Oregon Regional Office (RO) of the Department of Veterans 
Affairs, which denied entitlement to TDIU.

This matter was previously before the Board in December 2004, 
at which time the Board denied an increased rating for 
lumbosacral strain and remanded the TDIU claim for the 
completion of additional development.  The Board is satisfied 
that all action requested on remand is now complete, such 
that it may proceed with a decision on the matter herein.


FINDINGS OF FACT

1.  The veteran is service-connected for lumbosacral strain, 
rated as 20 percent disabling; he has no other service-
connected disabilities.

2.  The veteran does not meet the schedular criteria for 
TDIU.

3.  The veteran's service-connected disability does not 
prevent him from securing and following substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

VCAA letters dated in May 2001 and November 2004 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  Although a notification letter 
was not sent prior to the initial adjudication of the 
claimant's claim, this was not prejudicial to the claimant 
since the claimant was subsequently provided adequate notice 
and the claim was readjudicated and additional supplemental 
statements of the case (SSOCs) were provided in October 2005 
and January 2006.  

The claimant's pertinent VA medical treatment records, and 
identified private medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The claimant was also 
afforded multiple VA examinations, the last one in January 
2006.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected back disability 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The January 2006 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision 

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran's TDIU claim is being denied, thus no further 
notice is needed pursuant to Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).


TDIU

TDIU ratings may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided that at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 
4.16(a) (2005). 

Moreover, a total disability rating may also be assigned on 
an extraschedular basis, pursuant to the procedures set forth 
in 38 C.F.R. § 4.16(b) (2005), for veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards as set forth in 38 
C.F.R. § 4.16(a).  See also 38 C.F.R. § 3.321(b).  As such, 
if a veteran is deemed unemployable by reason of service-
connected disability, but does not meet the normal percentage 
requirements, VA regulations direct that his case should be 
referred to the Director of the Compensation and Pension 
Service (Director) for extraschedular consideration.  38 
C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19 (2005).

In a precedent opinion, VA's Office of General Counsel 
(General Counsel) concluded that controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled without regard to whether an 
average person would be rendered unemployable by the same 
circumstances.  Thus, the criteria include a subjective 
standard.  The General Counsel also determined that 
unemployability is synonymous with the inability to secure 
and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91.

The veteran is currently service-connected at 20 percent for 
lumbosacral strain.  In May 1988, the Board denied service 
connection for a herniated disc.  Only the veteran's 
manifestations and limitations due to his lumbosacral strain 
may be considered when determining whether TDIU is warranted.  

As noted, the veteran is receiving a 20 percent rating for 
lumbosacral strain.  Accordingly, at a 20 percent rating, the 
veteran's service-connected disability does not render him 
eligible for TDIU under the schedular percentage requirements 
contemplated by VA regulation.  See 38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  

Thus, the issue is whether the veteran's service-connected 
disabilities precluded him from engaging in substantially 
gainful employment (i.e. work which is more than marginal, 
that permits the individual to earn a "living wage").  38 
C.F.R. § 4.16(b) (2005); Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The record must reflect that circumstances, apart 
from non-service-connected conditions, place him in a 
different position than other veterans having a 20 percent 
compensation rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
The ultimate question is whether the veteran, in light of his 
service-connected disabilities, was capable of performing the 
physical and mental acts required by employment, not whether 
he could find employment.  Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a); see also Faust v. 
West, 13 Vet. App. 342 (2000).

The record includes the veteran's service medical records, VA 
outpatient treatment and examination reports, private medical 
reports, and statements, testimony, and argument provided by 
the veteran in support of his claim (and in support of 
previous claims).  In reaching the decision herein, the Board 
has carefully reviewed, considered, and weighed the probative 
value of all of the evidence now contained in the record.

The veteran's service medical records indicate that he 
incurred a "trivial" back injury in June 1952,  which 
resulted in a diagnosis of lumbosacral strain.  He was 
prescribed a firm bed, diathermy, and a lumbosacral belt.  In 
December 1953, the veteran was granted service connection for 
his lumbosacral strain, and which is currently rated as 20 
percent disabling.  The veteran's VA treatment records show 
that the veteran was later diagnosed with a herniated disc in 
the mid 1980's, for which service-connection was denied by 
the Board in May 1988.  The veteran's treatment records also 
show that in approximately December 1990, the veteran 
underwent an L5 laminectomy and L5-S1 diskectomy for his non-
service-connected herniated disc.

The claims file contains a record of the veteran's self-
reported work history.  The veteran earned a high school 
diploma before entering the service.  A February 2005 VA 
medical examination reports that, after leaving service, the 
veteran did welding work for about two years.  Afterwards, 
the veteran performed mechanic work for four years, until 
around 1958.  He subsequently became a surveyor and inspector 
for the State of Idaho until 1968.  He then opened his own 
concrete and excavation business, which he operated until 
1984.  This required him to operate heavy machinery.  The 
examination further notes that the veteran is currently "in 
a cell phone business."  A July 1996 private medical 
evaluation notes that the veteran quit his heavy work 
activities in 1984 due to his back problems and was 
supporting himself through a private mining investment.  
During a November 1996 vocational rehabilitation examination, 
the veteran reported not earning any income since 1992, at 
which point he had been raising and selling horses.

The veteran asserts that currently he cannot work at all, 
given the severity of his service-connected lumbosacral 
strain.  In November 1996, the veteran applied for vocational 
rehabilitation.  The examining psychologist found that the 
veteran has "physical limitations that place [him] in the 
sedentary to light occupational category.  It is unlikely 
that he could attempt employment in any of his prior 
occupations and employment appears very questionable at this 
point."  Further, the examiner concluded that vocational 
rehabilitation was not reasonably feasible.

In November 2001, the veteran was afforded a VA spine 
examination.  In that examination, the examiner reported that 
the veteran had the normal residuals of a lumbar laminectomy 
and discectomy, which were the result of his non-service-
connected disability.  The examiner found no neurologic 
compromise, no evidence of weakened movement, no evidence of 
in-coordination, no excess fatigability, no muscle atrophy, 
and no objective manifestations of pain.  He further stated 
that he "d[id] find functional pain behaviors with some give 
way weakness and that's all I did find." 

In February 2005, the veteran was afforded another VA spine 
examination with the same physician.  The examiner noted 
"mild pain behaviors," normal motor strength, essentially 
normal reflexes, essentially normal sensation, normal 
neuromuscular signs, no signs of sciatica, and no sciatic 
notch tenderness.  The examiner concluded that "because of a 
prior history of lumbar laminectomy and diskectomy an 
impairment exists."  Those procedures were undertaken for 
his non-service-connected disc problems.  The examiner 
further opined that it "is [his] impression that [the 
veteran] can work and is doing so."  The examiner suggested 
a 20-pound lifting restriction for the veteran because of 
residuals from his non-service-connected lumbar surgery.

In January 2006, the veteran was afforded a VA social and 
industrial examination with the same physician who had 
conducted his previous two spine examinations.  The examiner 
opined "on a more probable than not basis that [the veteran] 
can carry out gainful employment."  The examiner noted that 
the veteran can work an eight hour day, can stand and sit for 
up to an hour at a time, can operate an automobile, and can 
perform moderate activity.  The veteran should not operate 
any machinery and "should not be out in the field walking 
where he has to do any activities such as surveying, or 
walking on any uneven ground for any appreciable period of 
time."

The focus of this claim is whether the veteran's service-
connected lumbosacral strain, determined by VA to be 20 
percent disabling since September 1990 (and therefore failing 
to satisfy the benchmark schedular requirements for 
consideration of entitlement to TDIU as delineated at 38 
C.F.R. § 4.16(a)), renders the veteran unable to secure and 
follow any substantially gainful employment on an 
extraschedular basis.  The Board concludes that the veteran 
is not unemployable due to his service-connected back 
disability.  

The veteran is competent to state that he feels that his back 
hurts to the extent that he cannot work.  However, the 
veteran has more than one back disorder.  He does not have 
the medical expertise to state that he cannot work solely due 
to lumbosacral strain.  See generally Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

The pertinent and competent evidence of record, including a 
November 1996 vocational rehabilitation examination, a 
February 2005 spine examination, and January 2006 social and 
industrial examination, shows that the veteran is capable of 
carrying out gainful employment in at least the sedentary to 
light occupational category.  A medical professional has made 
the assessment that the lumbosacral strain alone does not 
preclude employment.  This evidence is probative to the 
matter at hand.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

The most probative evidence of record establishes that the 
veteran is capable of gainful employment.  While the 
veteran's service-connected back disability results in some 
physical limitations, it does not preclude employability.  
Therefore, the Board must conclude that the veteran was not 
individually unemployable by reason of his service-connected 
disability.  There is no basis for referral to the Director 
for extraschedular consideration.

Accordingly, in this case, the preponderance of the evidence 
is against the veteran's claim and it is denied.


ORDER

TDIU is denied.



____________________________________________
J. Connolly Jevtich
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


